Exhibit 10.2






















GUARANTEE AND COLLATERAL AGREEMENT

dated as of


April 2, 2018

among

INOVALON HOLDINGS, INC.,

THE GUARANTORS PARTY HERETO


and


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent







--------------------------------------------------------------------------------






TABLE OF CONTENTS
_________________
 
PAGE
Section 1.  Definitions.
1
Section 2.  Guarantees by Guarantors.
9
Section 3.  Grant of Transaction Liens.
12
Section 4.  General Representations and Warranties
14
Section 5.  Further Assurances; General Covenants
16
Section 6.  Recordable Intellectual Property
18
Section 7.  Investment Property
19
Section 8.  Deposit Accounts
21
Section 9.  [Reserved].
22
Section 10.  Commercial Tort Claims
22
Section 11.  Transfer Of Record Ownership
22
Section 12.  Right to Vote Securities; Right to Insurance Proceeds
22
Section 13.  Cash Distributions
23
Section 14.  Remedies upon Event of Default
23
Section 15.  Application of Proceeds.
25
Section 16.  Fees and Expenses; Indemnification
26
Section 17. Authority to Administer Collateral.
27
Section 18.  Limitation on Duty in Respect of Collateral
28
Section 19.  General Provisions Concerning the Administrative Agent.
28
Section 20.  Termination of Transaction Liens; Release of Collateral
29
Section 21.  Additional Guarantors and Grantors
30
Section 22.  [Reserved].
30
Section 23.  Notices
30
Section 24.  No Implied Waivers; Remedies Not Exclusive
30
Section 25.  Successors and Assigns
30
Section 26. Amendments and Waivers
30
Section 27.  Choice of Law
30
Section 28.  Waiver of Jury Trial
31
Section 29.  Severability.
31
Section 30.  Keepwell
31

    







--------------------------------------------------------------------------------





SCHEDULES:
Schedule 1
Equity Interests in Subsidiaries and Affiliates Owned by Original Grantors

Schedule 2
Other Investment Property Owned by Original Grantors

Schedule 3
Material Commercial Tort Claims



EXHIBITS:
Exhibit A
Guarantee and Collateral Agreement Supplement

Exhibit B
Copyright Security Agreement

Exhibit C
Patent Security Agreement

Exhibit D
Trademark Security Agreement







ii
    

--------------------------------------------------------------------------------






GUARANTEE AND COLLATERAL AGREEMENT
This GUARANTEE AND COLLATERAL AGREEMENT dated as of April 2, 2018 is entered
into among INOVALON HOLDINGS, INC., as Borrower, the GUARANTORS party hereto and
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent.
WHEREAS, the Borrower is entering into the Credit Agreement described in Section
1 hereof, pursuant to which the Borrower intends to borrow Loans and obtain
Letters of Credit for the purposes set forth therein;
WHEREAS, the Borrower is willing to secure (i) its obligations under the Credit
Agreement and (ii) its and its Subsidiaries’ obligations under Hedging
Obligations and Banking Services Obligations by granting Liens on its assets to
the Administrative Agent as provided in the Security Documents;
WHEREAS, the Borrower is willing to cause each of the Subsidiary Guarantors to
(i) guarantee the Hedging Obligations and Banking Services Obligations and (ii)
secure their respective guarantees thereof by granting Liens on their assets to
the Administrative Agent as provided in the Security Documents;
WHEREAS, the Lenders and the Issuing Banks are not willing to make Loans or
issue or participate in Letters of Credit under the Credit Agreement, and the
counterparties to the interest rate hedging arrangements referred to above are
not willing to enter into or maintain them, unless (i) the foregoing obligations
of the Borrower are secured and guaranteed as described above and (ii) each
guarantee thereof is secured by Liens on assets of the relevant Guarantor as
provided in the Security Documents; and
WHEREAS, upon any foreclosure or other enforcement of the Security Documents,
the net proceeds of the relevant Collateral are to be received by or paid over
to the Administrative Agent and applied as provided herein;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1.Definitions.
(a)    Terms Defined in Credit Agreement. Terms defined in the Credit Agreement
and not otherwise defined in subsection (b) or (c) of this Section have, as used
herein, the respective meanings provided for therein.
(b)    Terms Defined in UCC. As used herein, each of the following terms has the
meaning specified in the UCC:





--------------------------------------------------------------------------------





Term
UCC
Account
9-102
Authenticate
9-102
Certificated Security
8-102
Chattel Paper
9-102
Commercial Tort Claim
9-102
Commodity Account
9-102
Commodity Customer
9-102
Deposit Account
9-102
Document
9-102
Entitlement Holder
8-102
Entitlement Order
8-102
Equipment
9-102
Financial Asset
8-102 & 103
General Intangibles
9-102
Instrument
9-102
Inventory
9-102
Investment Property
9-102
Letter-of-Credit Right
9-102
Record
9-102
Securities Account
8-501
Securities Intermediary
8-102
Security
8-102 & 103
Security Entitlement
8-102
Supporting Obligations
9-102
Uncertificated Security
8-102



(c)    Additional Definitions. The following additional terms, as used herein,
have the following meanings:
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.
“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Administrative Agent
pursuant to the Security


2
    

--------------------------------------------------------------------------------





Documents. When used with respect to a specific Grantor, the term “Collateral”
means all its property on which such a Lien is granted or purports to be
granted.
“Collateral Accounts” means the Controlled Deposit Accounts and the Controlled
Securities Accounts.
“Contingent Secured Obligation” means, at any time, any Secured Obligation (or
portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is:
(i)    an obligation to reimburse an Issuing Bank for drawings not yet made
under a Letter of Credit issued by it;
(ii)    an obligation under a Hedging Agreement to make payments that cannot be
quantified at such time;
(iii)    any other obligation (including any guarantee) that is contingent in
nature at such time; or
(iv)    an obligation to provide collateral to secure any of the foregoing types
of obligations.
“Control” has the meaning specified in UCC Section 8-106, 9-104, 9-105, 9-106 or
9-107, as may be applicable to the relevant Collateral.
“Controlled Deposit Account” means a Deposit Account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Administrative Agent
is the Depositary Bank’s “customer” (as defined in UCC Section 4-104).
“Controlled Securities Account” means a Securities Account that (i) is
maintained in the name of a Grantor at an office of a Securities Intermediary
located in the United States and (ii) together with all Financial Assets
credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Grantor, the Administrative
Agent and such Securities Intermediary.
“Copyright License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use, copy, reproduce, distribute, prepare derivative works, display or
publish any records or other materials on which a Copyright is in existence or
may come into existence, including any agreement identified in Schedule 1 to any
Copyright Security Agreement.
“Copyrights” means all the following: (i) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United


3
    

--------------------------------------------------------------------------------





States or any other country, including registrations, recordings and
applications in the United States Copyright Office or in any similar office or
agency of the United States, any State thereof or any other country or any
political subdivision thereof, including those described in Schedule 1 to any
Copyright Security Agreement, (ii) all renewals of any of the foregoing, (iii)
all claims for, and rights to sue for, past, present or future infringements of
any of the foregoing, and (iv) all income, royalties, damages and payments now
or hereafter due or payable with respect to any of the foregoing, including
damages and payments for past, present or future infringements thereof.
“Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of Exhibit B, executed and delivered by a Grantor in
favor of the Administrative Agent for the benefit of the Secured Parties.
“Credit Agreement” means the Credit Agreement dated as of April 2, 2018 by and
among Inovalon Holdings, Inc., the financial institutions from time to time
parties thereto as lenders, the issuing banks from time to time parties thereto
and Morgan Stanley Senior Funding, Inc. as the administrative agent, as the same
may be amended, modified, supplemented, restated, amended and restated, or
replaced from time to time.
“Deposit Account Control Agreement” means, with respect to any Deposit Account
of any Grantor, a Deposit Account Control Agreement among such Grantor, the
Administrative Agent and the relevant Depositary Bank in form and substance
reasonably satisfactory to the Administrative Agent.
“Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.
“Equity Interest” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“Excluded Assets” has the meaning set forth in Section 3(a).
“Excluded Accounts” means (a) payroll and other employee wage and benefit
accounts, (b) accounts used to pay Taxes required to be collected, remitted or
withheld (including, without limitation, federal and state withholding taxes
(including the employer’s share thereof)), (c) escrow, fiduciary or trust
accounts in which funds are held for another person who is not a Loan Party in
the ordinary course of business and (d) accounts having an average weekly
balance of not more than $3,000,000 per month (provided that the aggregate
amounts on deposit and the value of the securities in all accounts excluded
pursuant to this clause (d) shall not exceed $10,000,000 at any one time), and,
in the case of clauses (a) through (d), the funds or other property held in or
maintained in any such account.
“Guarantee and Collateral Agreement Supplement” means a Guarantee and Collateral
Agreement Supplement, substantially in the form of Exhibit A, signed and
delivered to the




4
    

--------------------------------------------------------------------------------





Administrative Agent for the purpose of adding a Subsidiary as a party hereto
pursuant to Section 21 and/or adding additional property to the Collateral.
“Grantors” means the Borrower and the Guarantors.
“Guarantors” means the Borrower (other than with respect to its own
Obligations), each Subsidiary listed on the signature pages hereof under the
caption “Guarantors” and each Subsidiary that shall, at any time after the date
hereof, become a “Guarantor” pursuant to Section 21.
“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, and all rights to sue for any
infringement, misappropriation or any violation of, and all income, royalties,
damages and payments due or payable with respect to, any of the foregoing.
“Intellectual Property Filing” means (i) with respect to any Patent, Patent
License, Trademark or Trademark License, the filing of the applicable Patent
Security Agreement or Trademark Security Agreement with the United States Patent
and Trademark Office, together with an appropriately completed recordation form,
and (ii) with respect to any Copyright or exclusive Copyright License, the
filing of the applicable Copyright Security Agreement with the United States
Copyright Office, together with an appropriately completed recordation form, in
each case sufficient to record the Transaction Lien granted to the
Administrative Agent in such Recordable Intellectual Property.
“IP Security Agreement” means a Copyright Security Agreement, a Patent Security
Agreement or a Trademark Security Agreement.
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.
“Material Commercial Tort Claim” means a Commercial Tort Claim involving a claim
for more than $10,000,000.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.
“Non‑Contingent Secured Obligation” means at any time any Secured Obligation (or
portion thereof) that is not a Contingent Secured Obligation at such time.


5
    

--------------------------------------------------------------------------------





“Non-ECP Guarantor” means each Guarantor other than a Qualified ECP Guarantor.
“Original Grantor” means any Grantor that grants a Lien on any of its assets
hereunder on the Closing Date.
“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.
“Patent License” means any agreement now or hereafter in existence granting to
any Grantor, or pursuant to which any Grantor grants to any other Person, any
right with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or application for patent is in
existence on such invention or not, and whether a patent or application for
patent on such invention may come into existence or not, including any agreement
identified in Schedule 1 to any Patent Security Agreement.
“Patents” means (i) all letters patent and design letters patent of the United
States or any other country and all applications for letters patent or design
letters patent of the United States or any other country, including applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State thereof or any other country or any
political subdivision thereof, including those described in Schedule 1 to any
Patent Security Agreement, (ii) all reissues, divisions, continuations,
continuations in part, revisions and extensions of any of the foregoing, (iii)
all claims for, and rights to sue for, past, present or future infringements of
any of the foregoing and (iv) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past, present or future infringements thereof.
“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of Exhibit C, executed and delivered by a Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Permitted Investments” means any Investments permitted pursuant to Section
7.03(d) of the Credit Agreement.
“Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens on
the Collateral permitted to be created or assumed or to exist pursuant to
Section 7.03(b) of the Credit Agreement.
“Personal Property Collateral” means all property included in the Collateral
except Real Property Collateral.
“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time. For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time.


6
    

--------------------------------------------------------------------------------





“Post‑Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Grantors (or would accrue but for
the operation of applicable bankruptcy or insolvency laws), whether or not such
interest is allowed or allowable as a claim in any such proceeding.
“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Grantor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
applicable Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Property Collateral” means all real property included in the Collateral.
“Recordable Intellectual Property” means (i) any Patent registered with the
United States Patent and Trademark Office, and any Patent License with respect
to a Patent so registered (excluding (A) licenses for off the shelf commercial
software and (B) nonexclusive licenses issued upon the purchase of equipment, in
each case of (A) and (B), granted in the ordinary course of business and
generally available on nondiscriminatory pricing terms), (ii) any Trademark
registered with the United States Patent and Trademark Office (excluding any
“intent-to-use” trademark application prior to the filing of a “Statement of
Use”, “Declaration of Use”, “Amendment to Allege Use” or similar notice with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
Applicable Law), and any Trademark License with respect to a Trademark so
registered, (iii) any Copyright registered with the United States Copyright
Office and any exclusive Copyright License with respect to a Copyright so
registered (excluding (A) licenses for off the shelf commercial software and (B)
nonexclusive licenses issued upon the purchase of equipment, in each case of (A)
and (B), granted in the ordinary course of business and generally available on
nondiscriminatory pricing terms), and (iv) all rights in or under any of the
foregoing.
“Release Conditions” means the following conditions for releasing all the
Secured Guarantees and terminating all the Transaction Liens:
(i)    all Commitments under the Credit Agreement shall have expired or been
terminated;


7
    

--------------------------------------------------------------------------------





(ii)    all Non-Contingent Secured Obligations shall have been paid in full; and
(iii)    no Contingent Secured Obligation (other than contingent indemnification
and expense reimbursement obligations as to which no claim shall have been
asserted) shall remain outstanding;
provided that the condition in clause (iii) shall not apply to outstanding
Letters of Credit if (x) no Event of Default has occurred and is continuing and
(y) the Borrower has granted to the Administrative Agent, for the benefit of the
Revolving Lenders, a security interest in Permitted Investments acceptable to
each Issuing Bank having an outstanding Letter of Credit (or causes a bank
acceptable to each such Issuing Bank to issue a letter of credit naming the
Administrative Agent as beneficiary) in an amount exceeding one hundred and five
percent (105%) of the L/C Obligations (plus any accrued and unpaid interest
thereon) as of the date of such termination, on terms and conditions and
pursuant to documentation reasonably satisfactory to each such Issuing Bank.
“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Borrower, obligations of a guarantor and/or rights of the
holder with respect to such Secured Obligation.
“Secured Guarantee” means, with respect to each Guarantor, its guarantee of the
Secured Obligations under Section 2 hereof or Section 1 of a Guarantee and
Collateral Agreement Supplement.
“Secured Obligations” means (i) all principal of all Loans and Reimbursement
Obligations outstanding from time to time under the Credit Agreement, all
interest (including Post‑Petition Interest) on such Loans and Reimbursement
Obligations and all other amounts now or hereafter payable by the Borrower
pursuant to the Loan Documents and (ii) all Banking Services Obligations and
Hedging Obligations. Anything to the contrary contained in the foregoing
notwithstanding, the Secured Obligations shall exclude any Excluded Swap
Obligation.
“Secured Parties” means the holders from time to time of the Secured
Obligations.
“Securities Account Control Agreement” means, when used with respect to a
Securities Account, a Securities Account Control Agreement among the relevant
Securities Intermediary, the relevant Grantor and the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent.
“Security Documents” means this Agreement, the Guarantee and Collateral
Agreement Supplements, the Deposit Account Control Agreements, the Securities
Account Control Agreements, the Mortgages, the IP Security Agreements and all
other supplemental or additional security agreements, control agreements,
mortgages or similar instruments delivered pursuant to the Loan Documents.


8
    

--------------------------------------------------------------------------------





“Trademark License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use any Trademark, including any agreement identified in Schedule 1 to
any Trademark Security Agreement.
“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, trade dress, prints and labels on which any of the foregoing
have appeared or appear, package and other designs, and all other source or
business identifiers, and all general intangibles of like nature, and the rights
in any of the foregoing which arise under Applicable Law, whether registered or
not, (ii) the goodwill of the business symbolized thereby or associated with
each of them, (iii) all registrations and applications in connection therewith,
including registrations and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Trademark Security Agreement,
(iv) all renewals of any of the foregoing, (v) all claims for, and rights to sue
for, past, present or future infringements of any of the foregoing and (vi) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past,
present or future infringements thereof.
“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit D, executed and delivered by a Grantor in
favor of the Administrative Agent for the benefit of the Secured Parties.
“Transaction Liens” means the first priority Liens granted by the Grantors under
the Security Documents.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non‑perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non‑perfection or priority.

SECTION 2.     Guarantees by Guarantors.
(a)    Secured Guarantees. Each Guarantor unconditionally guarantees the full
and punctual payment of each Secured Obligation when due (whether at stated
maturity, upon acceleration or otherwise). If the Borrower or any Subsidiary
thereof fails to pay any Secured Obligation punctually when due, each other
Guarantor agrees that it will forthwith on demand pay the amount not so paid at
the place and in the manner specified in the relevant Secured Agreement.




9
    

--------------------------------------------------------------------------------





(b)    Secured Guarantees Unconditional. The obligations of each Guarantor under
its Secured Guarantee shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(i)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Borrower, any other Guarantor or any other
Person under any Secured Agreement, by operation of law or otherwise;
(ii)    any modification or amendment of or supplement to any Secured Agreement;
(iii)    any release, impairment, non‑perfection or invalidity of any direct or
indirect security for any obligation of the Borrower, any other Guarantor or any
other Person under any Secured Agreement;
(iv)    any change in the corporate existence, structure or ownership of the
Borrower, any other Guarantor or any other Person or any of their respective
subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any other Guarantor or any other Person or
any of their assets or any resulting release or discharge of any obligation of
the Borrower, any other Guarantor or any other Person under any Secured
Agreement;
(v)    the existence of any claim, set‑off or other right that such Guarantor
may have at any time against the Borrower, any other Guarantor, any Secured
Party or any other Person, whether in connection with the Loan Documents or any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
(vi)    any invalidity or unenforceability relating to or against the Borrower,
any other Guarantor or any other Person for any reason of any Secured Agreement,
or any provision of Applicable Law or regulation purporting to prohibit the
payment of any Secured Obligation by the Borrower, any other Guarantor or any
other Person;
(vii)    any other act or omission to act or delay of any kind by the Borrower,
any other Guarantor, any other party to any Secured Agreement, any Secured Party
or any other Person, or any other circumstance whatsoever that might, but for
the provisions of this clause (vii), constitute a legal or equitable discharge
of or defense to any obligation of any Guarantor hereunder, other than
satisfaction of the Release Conditions; or
(viii)    any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any term of any obligation or any Secured Party’s rights with
respect thereto.
(c)    Release of Secured Guarantees.


10
    

--------------------------------------------------------------------------------





(i)     Subject to Section 10.14 of the Credit Agreement, all the Secured
Guarantees will be released when all the Release Conditions are satisfied. If at
any time any payment of a Secured Obligation is rescinded or must be otherwise
restored or returned upon the insolvency or receivership of the Borrower or
otherwise, the Secured Guarantees shall be reinstated with respect thereto as
though such payment had been due but not made at such time.
(ii)     If any Subsidiary Guarantor shall cease to be a Restricted Subsidiary
(including upon the consummation of any voluntary liquidation or dissolution of
such Subsidiary Guarantor in accordance with Section 7.03(c) of the Credit
Agreement), such Subsidiary Guarantor shall automatically be released from the
Secured Guarantee applicable to such Subsidiary Guarantor and from any and all
obligations thereunder; provided that, if so required by the terms of the Credit
Agreement, the Required Lenders shall have consented to such transaction
resulting in a Subsidiary Guarantor ceasing to be a Restricted Subsidiary and
the terms of such consent shall not have provided otherwise.
(iii)     In connection with any termination or release pursuant to this Section
2(c) and Section 10.14 of the Credit Agreement, the Administrative Agent will,
at the Borrower’s expense, execute and deliver to Borrower all documents that
Borrower reasonably requests to evidence such termination, provided that the
Borrower shall have provided the Administrative Agent with a certificate of a
Responsible Officer of the Borrower certifying that such release is permitted
(or not prohibited) under the terms of the Credit Agreement and such other
certifications or documents as the Administrative Agent may reasonably request.
Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent.
(d)    Waiver by Guarantors. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against the Borrower, any other Guarantor or any other Person.
(e)    Subrogation. A Guarantor that makes a payment with respect to a Secured
Obligation hereunder shall be subrogated to the rights of the payee against the
Borrower with respect to such payment; provided that no Guarantor shall enforce
any payment by way of subrogation against the Borrower, or by reason of
contribution against any other guarantor of such Secured Obligation, until all
the Release Conditions have been satisfied.
(f)    Stay of Acceleration. If acceleration of the time for payment of any
Secured Obligation by the Borrower is stayed by reason of the insolvency or
receivership of the Borrower or otherwise, all Secured Obligations otherwise
subject to acceleration under the terms of any Secured Agreement shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent.
(g)    Right of Set‑Off. If any Secured Obligation is not paid promptly when due
(after the passage of any applicable grace period set forth in any of the Loan
Documents), each of the


11
    

--------------------------------------------------------------------------------





Secured Parties and their respective Affiliates is authorized, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Secured Party or Affiliate to or for the
credit or the account of any Guarantor against the obligations of such Guarantor
under its Secured Guarantee, irrespective of whether or not such Secured Party
shall have made any demand thereunder and although such obligations may be
unmatured. The rights of each Secured Party under this subsection are in
addition to all other rights and remedies (including other rights of set-off)
that such Secured Party may have.
(h)    Continuing Guarantee. Each Secured Guarantee is a continuing guarantee,
shall be binding on the relevant Guarantor and its successors and assigns, and
shall be enforceable by the Administrative Agent or the Secured Parties. If all
or part of any Secured Party’s interest in any Secured Obligation is assigned or
otherwise transferred, the transferor’s rights under each Secured Guarantee, to
the extent applicable to the obligation so transferred, shall automatically be
transferred with such obligation.
(i)    Limitation on Obligations of Subsidiary Guarantor. The obligations of
each Subsidiary Guarantor under its Secured Guarantee shall be limited to an
aggregate amount equal to the largest amount that would not render such Secured
Guarantee subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of Applicable Law.

SECTION 3.     Grant of Transaction Liens.
(a)    The Borrower, in order to secure the Secured Obligations (including the
Secured Guarantee thereof), and each Guarantor listed on the signature pages
hereof, in order to secure its Secured Guarantee, grants to the Administrative
Agent for the benefit of the Secured Parties a continuing security interest in
all the following property of the Borrower or such Guarantor, as the case may
be, whether now owned or existing or hereafter acquired or arising and
regardless of where located:
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all cash and Deposit Accounts;
(iv)    all Documents;
(v)    all Equipment;
(vi)    all General Intangibles (including (x) any Equity Interests in other
Persons that do not constitute Investment Property and (y) any Intellectual
Property);
(vii) all Instruments;
(viii) all Inventory;


12
    

--------------------------------------------------------------------------------





(ix)     all Investment Property;
(x)     the Commercial Tort Claims described in Schedule 3;
(xi)     all Letter-of-Credit Rights;
(xii) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of such Grantor
pertaining to any of its Collateral;
(xiii) such Grantor’s ownership interest in (1) its Collateral Accounts, (2) all
Financial Assets credited to its Collateral Accounts from time to time and all
Security Entitlements in respect thereof, (3) all cash held in its Collateral
Accounts from time to time and (4) all other money in the possession of the
Administrative Agent; and
(xiv) all Proceeds of the Collateral described in the foregoing clauses (i)
through (xiii);
provided that notwithstanding anything to the contrary in any Loan Document, the
following property is excluded from the foregoing security interests: (i) any
fee-owned real property with a fair market value of less than $10,000,000 and
all leasehold interests in real property; (ii) motor vehicles, aircrafts and
other assets subject to certificates of title (except to the extent perfection
can be accomplished through the filing of UCC-1 financing statements); (iii)
Letter-of-Credit Rights with a value of less than $5,000,000 (except to the
extent perfection can be accomplished through the filing of UCC-1 financing
statements) and Commercial Tort Claims reasonably expected to result in a
recovery of less than $10,000,000 individually; (iv) any property or asset to
the extent that such grant of a security interest is (A) prohibited by
Applicable Law or (B) requires governmental consent, approval, license or
authorization (unless such consent, approval, license or authorization has been
obtained), after giving effect to any applicable anti-assignment provision of
the UCC or other Applicable Law and other than proceeds thereof to the extent
that the assignment of the same is effective under the UCC or other Applicable
Law notwithstanding such consent or restriction; (v) margin stock and Equity
Interests in captive insurance Subsidiaries, special purpose entities used for
permitted securitization facilities, not for profit Subsidiaries and
Unrestricted Subsidiaries; (vi) interests in joint ventures and non-wholly-owned
subsidiaries (A) which cannot be pledged without the consent of one or more
third parties other than the Borrower or any of its Subsidiaries (after giving
effect to the Acquisition and any applicable anti-assignment provision of the
UCC or other Applicable Law) and/or (B) the pledge of which could give rise to a
“right of first refusal”, a “right of first offer” or a similar right that may
be exercised by any third party other than the Borrower or any of its
wholly-owned Subsidiaries; (vii) any lease, permit, license or other agreement
or any property subject to a purchase money security interest or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, permit, license or agreement or purchase money
arrangement or create a right of termination in favor of, or require the consent
of, any other party thereto (other than the Borrower or any of its Subsidiaries)
after giving effect to the


13
    

--------------------------------------------------------------------------------





applicable anti-assignment provisions of the UCC, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition; (viii) those assets to the extent the
granting of such security interest would result in material and adverse tax
consequences as reasonably determined by the Borrower and the Administrative
Agent, or as to which the Administrative Agent and the Borrower reasonably agree
that the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Secured Parties of the security to
be afforded thereby; (ix) more than sixty-five percent (65%) of the Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of any CFC or CFC Holdco; (x) any of the Capital Stock of a
Subsidiary of a CFC or CFC Holdco, (xi) any governmental licenses or state or
local franchises, charters and authorizations, to the extent security interests
in such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti-assignment
provisions of the UCC; (xii) any “intent-to-use” trademark application prior to
the filing of a “Statement of Use”, “Declaration of Use”, “Amendment to Allege
Use” or similar notice with respect thereto, to the extent, if any, that, and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under Applicable Law and (xiii)  any acquired property
(including property acquired through acquisition or merger of another entity,
but excluding certain assets to be mutually agreed) if at the time of such
acquisition the granting of a security interest therein or the pledge thereof is
prohibited by any contract or other agreement (in each case, not created in
contemplation thereof) to the extent and for so long as such contract or other
agreement prohibits such security interest or pledge (after giving effect to the
applicable anti-assignment provisions of the UCC, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition, the foregoing described in clauses
(i) through (xiii) are, collectively, the “Excluded Assets”).
(b)    With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.
(c)    The Transaction Liens are granted as security only and shall not subject
the Administrative Agent or any other Secured Party to, or transfer or in any
way affect or modify, any obligation or liability of any Grantor with respect to
any of the Collateral or any transaction in connection therewith.

SECTION 4.     General Representations and Warranties. Each Grantor represents
and warrants that:
(a)    Such Grantor is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.
(b)    With respect to each Original Grantor, Schedule 1 lists, as of the
Closing Date, a description of the corporate structure of each Original Grantor
and its Subsidiaries and any other


14
    

--------------------------------------------------------------------------------





Person in which each Original Grantor holds an Equity Interest in excess of ten
percent (10.0%) and accurately sets forth, as of the Closing Date, the
authorized, issued and outstanding shares of each class of Capital Stock of each
Original Grantor and each of its Subsidiaries and the owners of such shares (on
a fully-diluted basis).
(c)    With respect to each Original Grantor, Schedule 2 lists, as of the
Closing Date, (i) all Securities owned by such Grantor (except Securities
evidencing Equity Interests in Subsidiaries and Affiliates) and (ii) all
Securities Accounts (other than any one or more Securities Accounts comprising
Financial Assets of less than $3,000,000) to which Financial Assets are credited
in respect of which such Grantor owns Security Entitlements.
(d)    Such Grantor owns no Commodity Account in respect of which such Grantor
is the Commodity Customer.
(e)    All Pledged Equity Interests owned by such Grantor are owned by it free
and clear of any Lien other than (i) the Transaction Liens, (ii) any inchoate
tax liens and (iii) any Liens permitted under Section 7.03(b) of the Credit
Agreement. All shares of Capital Stock included in such Pledged Equity Interests
(including shares of Capital Stock in respect of which such Grantor owns a
Security Entitlement) have been duly authorized and validly issued and are fully
paid and non‑assessable. None of such Pledged Equity Interests is subject to any
option to purchase or similar right of any Person. Such Grantor is not party to
or otherwise bound by any agreement (except the Loan Documents and except as
permitted under the Credit Agreement) which restricts in any manner the rights
of any present or future holder of any Pledged Equity Interest with respect
thereto.
(f)    Such Grantor has (i) legal title to all its Collateral (tangible and
intangible, real or personal) owned by it or (ii) a valid leasehold interest in
all of its material leased assets, except, in the case of (i) and (ii), for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted, and all such assets and property are free and
clear of all Liens, except for Permitted Liens. As of the date hereof, Schedule
1 to each IP Security Agreement sets forth a true and accurate list of (i) all
United States registrations of and applications for Patents, Trademarks (other
than intent-to-use applications), and Copyrights owned by any Grantor that are
registered or applied-for in the United States Patent and Trademark Office or
United States Copyright Office and (ii) all exclusive Copyright Licenses. Such
Grantor owns, or is licensed to use, all Intellectual Property material to the
operation of its business, and the conduct thereof, including the use of such
Intellectual Property by such Grantor, to the best of such Grantor’s knowledge,
does not infringe upon the rights of any other Person.
(g)    Such Grantor has not performed any acts that are reasonably likely to
prevent the Administrative Agent from enforcing any of the provisions of the
Security Documents or that would limit the Administrative Agent in any such
enforcement. No financing statement, security agreement, mortgage or similar or
equivalent document or instrument covering all or part of the Collateral owned
by such Grantor is on file or of record in any jurisdiction in which such filing
or recording would be effective to perfect or record a Lien on such Collateral,
except financing statements, mortgages or other similar or equivalent documents
with respect to Permitted Liens.


15
    

--------------------------------------------------------------------------------





After the Closing Date, no Collateral owned by such Grantor will be in the
possession or under the Control of any other Person having a claim thereto or
security interest therein, other than a Permitted Lien.
(h)    The Transaction Liens on all Personal Property Collateral owned by such
Grantor (i) have been validly created, (ii) will attach to each item of such
Collateral on the Closing Date (or, if such Grantor first obtains rights thereto
on a later date, on such later date) and (iii) when so attached, will secure all
the Secured Obligations or such Grantor’s Secured Guarantee, as the case may be.
(i)    When the relevant Mortgages have been duly executed and delivered, the
Transaction Liens on all Real Property Collateral owned by such Grantor as of
the Closing Date will have been validly created and will secure all the Secured
Obligations or such Grantor’s Secured Guarantee, as the case may be. When such
Mortgages have been duly recorded, such Transaction Liens will rank prior to all
other Liens (except Permitted Liens) on such Real Property Collateral.
(j)    [Reserved].
(k)    When UCC financing statements describing the Personal Property Collateral
as “all personal property” have been filed in the appropriate filing offices,
the Transaction Liens will constitute perfected security interests in the
Personal Property Collateral owned by such Grantor to the extent that a security
interest therein may be perfected by filing pursuant to the UCC, prior to all
Liens and rights of others therein (except Permitted Liens). When, in addition
to the filing of such UCC financing statements, the applicable Intellectual
Property Filings have been made with respect to such Grantor’s Recordable
Intellectual Property (including any future filings required pursuant to
Sections 5(a) and 6(a)), the Transaction Liens will constitute perfected
security interests in all right, title and interest of such Grantor in its
Recordable Intellectual Property to the extent that security interests therein
may be perfected by such filings, prior to all Liens and rights of others
therein (except Permitted Liens). Except for (i) the filing of such UCC
financing statements and (ii) such Intellectual Property Filings, no
registration, recordation or filing with any governmental body, agency or
official is required in connection with the execution or delivery of the
Security Documents or is necessary for the validity or enforceability thereof or
for the perfection or due recordation of the Transaction Liens or for the
enforcement of the Transaction Liens.
(l)    Such Grantor has taken, and will continue to take, all actions necessary
under the UCC to perfect its interest in any Accounts or Chattel Paper purchased
or otherwise acquired by it, as against its assignors and creditors of its
assignors.
(m)    Such Grantor’s Collateral is insured as required by the Credit Agreement.
(n)    All of such Grantor’s Inventory has or will have been produced in
compliance in all material respects with the applicable requirements of the Fair
Labor Standards Act, as amended.


16
    

--------------------------------------------------------------------------------






SECTION 5.     Further Assurances; General Covenants. Each Grantor covenants as
follows:
(a)    Such Grantor will, from time to time, at the Borrower’s expense, execute,
deliver, file and record any statement, assignment, instrument, document,
agreement or other paper and take any other action (including any Intellectual
Property Filing with respect to Recordable Intellectual Property) that from time
to time may be reasonably necessary or desirable, or that the Administrative
Agent may reasonably request, in order to:
(i)    create, preserve, perfect, confirm or validate the Transaction Liens on
such Grantor’s Collateral;
(ii)    in the case of Pledged Instruments evidencing Indebtedness for borrower
money in a principal amount of $10,000,000 or more, Pledged Deposit Accounts,
Pledged Investment Property and Pledged Letter-of-Credit Rights, cause the
Administrative Agent to have Control thereof;
(iii)     enable the Administrative Agent and the other Secured Parties to
obtain the full benefits of the Security Documents; or
(iv) enable the Administrative Agent to exercise and enforce any of its rights,
powers and remedies with respect to any of such Grantor’s Collateral, subject to
the exceptions and exclusions in the Loan Documents.
Such Grantor authorizes the Administrative Agent to execute and file such
financing statements or continuation statements in such jurisdictions with such
descriptions of collateral (including “all assets” or “all personal property” or
other words to that effect) and other information set forth therein as the
Administrative Agent may deem necessary or desirable for the purposes set forth
in the preceding sentence. Each Grantor also ratifies its authorization for the
Administrative Agent to file in any such jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof. The
Administrative Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interests granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Administrative Agent as secured party. The Borrower will pay the costs of, or
incidental to, any Intellectual Property Filings and any recording or filing of
any financing or continuation statements or other documents recorded or filed
pursuant hereto.
(b)    Such Grantor will not (i) change its name or organizational form or
structure, (ii) change its location (determined as provided in UCC Section
9‑307) or (iii) except in connection with Permitted Liens, become bound, as
provided in UCC Section 9‑203(d) or otherwise, by a security agreement entered
into by another Person unless it shall have given the Administrative Agent at
least thirty (30) days prior notice thereof and shall have delivered to the
Administrative Agent all other documents reasonably requested by the
Administrative Agent.


17
    

--------------------------------------------------------------------------------





(c)    Reserved.
(d)    If any portion of its Collateral in excess of $10,000,000 is in the
possession or control of a warehouseman, bailee or agent at any time, such
Grantor will, upon Administrative Agent’s reasonable request, (i) notify such
warehouseman, bailee or agent of the relevant Transaction Liens and (ii)
instruct such warehouseman, bailee or agent to hold all such Collateral for the
Administrative Agent’s account subject to the Administrative Agent’s
instructions (which shall permit such Collateral to be removed by such Grantor
in the ordinary course of business until the Administrative Agent notifies such
warehouseman, bailee or agent that an Event of Default has occurred and is
continuing).
(e)    Such Grantor will not sell, lease, exchange, assign or otherwise dispose
of, or grant any option with respect to, any of its Collateral; provided that
such Grantor may do any of the foregoing unless (i) doing so would violate a
covenant in the Credit Agreement or (ii) an Event of Default shall have occurred
and be continuing and either (A) the Administrative Agent shall have notified
such Grantor that its right to do so is terminated, suspended or otherwise
limited or (B) the maturity of any or all of the Secured Obligations shall have
been accelerated. Concurrently with any sale, lease or other disposition (except
a sale or disposition to another Grantor or a lease) permitted by the foregoing
proviso, the Transaction Liens on the assets sold or disposed of (but not in any
Proceeds arising from such sale or disposition) will be released and cease
immediately without any action by the Administrative Agent or any other Secured
Party. The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the relevant Grantor such documents as such Grantor shall reasonably
request to evidence the fact that any asset so sold or disposed of is no longer
subject to a Transaction Lien.
(f)    Such Grantor will, promptly upon request, provide to the Administrative
Agent all information and evidence concerning such Grantor’s Collateral that the
Administrative Agent may reasonably request from time to time to enable it to
enforce the provisions of the Security Documents.
(g)    [Reserved].
(h)    Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, no Grantor shall be required to complete any filings or
take any other action with respect to the perfection of security interests
created thereby in any jurisdiction outside of the United States.

SECTION 6    . Recordable Intellectual Property. Each Grantor covenants as
follows:
(a)    On the Closing Date (in the case of an Original Grantor) or the date on
which it signs and delivers its first Guarantee and Collateral Agreement
Supplement (in the case of any other Grantor), such Grantor will sign and
deliver to the Administrative Agent IP Security Agreements with respect to all
Recordable Intellectual Property then owned by it. Within forty-five (45) days
after each fiscal quarter thereafter, it will sign and deliver to the
Administrative Agent an appropriate IP Security Agreement covering any
Recordable Intellectual Property owned by it on the end of such fiscal quarter
that is not covered by any previous IP Security


18
    

--------------------------------------------------------------------------------





Agreement so signed and delivered by it. In each case, it will promptly make all
Intellectual Property Filings necessary to record the Transaction Liens on such
Recordable Intellectual Property.
(b)    Such Grantor will notify the Administrative Agent promptly if it knows
that any application or registration relating to any Recordable Intellectual
Property owned or licensed by it that is material to its business may become
abandoned or dedicated to the public, or of any adverse, final and non-appealed
determination (including any final and non-appealed adverse determination in any
proceeding in the United States Copyright Office, the United States Patent and
Trademark Office or any court) regarding such Grantor’s ownership of such
Recordable Intellectual Property, its right to register or patent the same, or
its right to keep and maintain the same, except where such application or
registration would not reasonably be expected to result in a Material Adverse
Effect. If any of such Grantor’s rights to any Recordable Intellectual Property
are infringed, misappropriated or diluted in any respect by a third party
(except where action would not reasonably be expected to result in a Material
Adverse Effect), such Grantor will notify the Administrative Agent within thirty
(30) days after it learns thereof and will, unless such Grantor shall reasonably
determine that such action would be of negligible value, economic or otherwise,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Recordable Intellectual Property.
(c)    Upon the occurrence and during the continuance of an Event of Default, if
requested by Administrative Agent, each Grantor shall use commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License that constitutes
Recordable Intellectual Property under which such Grantor is a licensee to
effect the assignment of all such Grantor’s right, title and interest thereunder
to the Administrative Agent, for the ratable benefit of the Secured Parties, or
its designee.

SECTION 7.     Investment Property. Each Grantor represents, warrants and
covenants as follows:
(a)    Certificated Securities. On the Closing Date (in the case of an Original
Grantor) or the date on which it signs and delivers its first Guarantee and
Collateral Agreement Supplement (in the case of any other Grantor), such Grantor
will deliver to the Administrative Agent as Collateral hereunder all
certificates representing Pledged Certificated Securities then owned by such
Grantor. Thereafter, whenever such Grantor acquires any other certificate
representing a Pledged Certificated Security, such Grantor will promptly deliver
such certificate to the Administrative Agent as Collateral hereunder. For the
avoidance of doubt, the provisions of this subsection are subject to the
limitation set forth in Section 7(j).
(b)    [Reserved].
(c)    Security Entitlements. Within ninety (90) days (or such longer period
agreed to by the Administrative Agent in its discretion) of the Closing Date (in
the case of an Original


19
    

--------------------------------------------------------------------------------





Grantor) or the date on which it signs and delivers its first Guarantee and
Collateral Agreement Supplement (in the case of any other Grantor), such Grantor
will, with respect to each Security Entitlement then owned by it, enter into
(and cause the relevant Securities Intermediary to enter into) a Securities
Account Control Agreement in respect of such Security Entitlement and the
Securities Account to which the underlying Financial Asset is credited and will
deliver such Securities Account Control Agreement to the Administrative Agent
(which shall enter into the same); provided, however, that obligations set forth
in this Section shall not apply to Excluded Accounts, Financial Assets credited
thereto or to related Security Entitlements. Thereafter, whenever such Grantor
acquires any other Security Entitlement, such Grantor will, as promptly as
practicable, cause the underlying Financial Asset to be credited to a Controlled
Securities Account.
(d)    Perfection as to Certificated Securities. When such Grantor delivers the
certificate representing any Pledged Certificated Security owned by it to the
Administrative Agent and complies with Section 7(h) in connection with such
delivery, (i) the Transaction Lien on such Pledged Certificated Security will be
perfected, subject to no prior Liens or rights of others (other than Permitted
Liens), (ii) the Administrative Agent will have Control of such Pledged
Certificated Security and (iii) assuming Administrative Agent does not have
notice of any adverse claim to such Pledged Certificated Security, the
Administrative Agent will be a protected purchaser (within the meaning of UCC
Section 8‑303) thereof.
(e)    [Reserved].
(f)    Perfection as to Security Entitlements. So long as the Financial Asset
underlying any Security Entitlement owned by such Grantor is credited to a
Controlled Securities Account, (i) the Transaction Lien on such Security
Entitlement will be perfected, subject to no prior Liens or rights of others
(except Liens and rights of the relevant Securities Intermediary that are
Permitted Liens), (ii) the Administrative Agent will have Control of such
Security Entitlement and (iii) assuming Administrative Agent acquires such
Security Entitlement without notice of any adverse claim thereto, no action
based on an adverse claim to such Security Entitlement or such Financial Asset,
whether framed in conversion, replevin, constructive trust, equitable lien or
other theory, may be asserted against the Administrative Agent or any other
Secured Party.
(g)    Agreement as to Applicable Jurisdiction. In respect of all Security
Entitlements owned by such Grantor, and all Securities Accounts to which the
related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8‑110(e)) will at all times
be located in the United States.
(h)    Delivery of Pledged Certificates and Instruments. All certificates
representing Pledged Certificated Securities and all Instruments required to be
delivered hereunder, when delivered to the Administrative Agent, will be in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, all in form and substance reasonably satisfactory to the
Administrative Agent.


20
    

--------------------------------------------------------------------------------





(i)    Communications. Each Grantor will promptly give to the Administrative
Agent copies of any notices and other communications received by it with respect
to (i) Pledged Securities registered in the name of such Grantor or its nominee
and (ii) Pledged Security Entitlements as to which such Grantor is the
Entitlement Holder.
(j)    Certificated Securities Constituting Excluded Assets. For the avoidance
of doubt, no Grantor will be obligated to comply with the provisions of this
Section at any time with respect to any Certificated Security if and to the
extent (but only to the extent) that such Certificated Security constitutes an
Excluded Asset as defined in Section 3(a) and/or the comparable provisions of
one or more Guarantee and Collateral Agreement Supplements.
(k)    Compliance with Applicable Foreign Laws. If and so long as the Collateral
includes (i) any Equity Interest in, or other Investment Property issued by, a
legal entity organized under the laws of a jurisdiction outside the United
States or (ii) any Security Entitlement in respect of a Financial Asset issued
by such a foreign legal entity, the relevant Grantor will upon request of the
Administrative Agent take all such action as may be required under the laws of
such foreign jurisdiction to ensure that the Transaction Lien on such Collateral
ranks prior to all Liens and rights of others therein other than Liens permitted
pursuant to Section 7.03(b)(vii) of the Credit Agreement.
(l)    Certification of Limited Liability Company and Partnership Interests. Any
limited liability company and any partnership controlled by any Grantor shall
either (a) not include in its operative documents any provision that any Equity
Interests in such limited liability company or such partnership be a “security”
as defined under Article 8 of the Uniform Commercial Code, or (b) certificate
any Capital Stock in any such limited liability company or such partnership. To
the extent an interest in any limited liability company or partnership
controlled by any Grantor and pledged hereunder is certificated or becomes
certificated, each such certificate shall be delivered to the Administrative
Agent pursuant to Section 7(a) (subject to Section 7(j)) and such Grantor shall
fulfill all other requirements under Section 7 applicable in respect thereof.

SECTION 8.     Deposit Accounts. Each Grantor represents, warrants and covenants
as follows:
(a)    Within ninety (90) days (or such longer period agreed to by the
Administrative Agent in its discretion) of the Closing Date (in the case of an
Original Grantor) or the date on which it signs and delivers its first Guarantee
and Collateral Agreement Supplement (in the case of any other Grantor), such
Grantor will, with respect to each Deposit Account then owned by it, enter into
(and cause the relevant Depositary Bank to enter into) a Deposit Account Control
Agreement in respect of such Deposit Account and will deliver such Deposit
Account Control Agreement to the Administrative Agent (which shall enter into
the same); provided, however, that obligations set forth in this Section shall
not apply to Excluded Accounts.
(b)    All cash owned by such Grantor will be deposited, upon or promptly after
the receipt thereof, in one or more Controlled Deposit Accounts or in an
Excluded Account.


21
    

--------------------------------------------------------------------------------





(c)    In respect of each Controlled Deposit Account, the Depositary Bank’s
jurisdiction (determined as provided in UCC Section 9-304) will at all times be
a jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.
(d)    So long as the Administrative Agent has Control of a Controlled Deposit
Account, the Transaction Lien on such Controlled Deposit Account will be
perfected, subject to no prior Liens or rights of others (except any Permitted
Liens and the Depositary Bank’s right to deduct its normal operating charges and
any uncollected funds previously credited thereto).

SECTION 9.     [Reserved].

SECTION 10.     Commercial Tort Claims. Each Grantor represents, warrants and
covenants as follows:
(a)    In the case of an Original Grantor, Schedule 3 lists each Material
Commercial Tort Claim with respect to which such Original Grantor is the
claimant as of the Closing Date. In the case of any other Grantor, Schedule 3 to
its first Guarantee and Collateral Agreement Supplement will list each Material
Commercial Tort Claim with respect to which such Grantor is the claimant as of
the date on which it signs and delivers such Guarantee and Collateral Agreement
Supplement.
(b)    If any Grantor acquires a Material Commercial Tort Claim after the
Closing Date (in the case of an Original Grantor) or the date on which it signs
and delivers its first Guarantee and Collateral Agreement Supplement (in the
case of any other Grantor), such Grantor will promptly sign and deliver to the
Administrative Agent a Guarantee and Collateral Agreement Supplement granting a
security interest in such Commercial Tort Claim to the Administrative Agent for
the benefit of the Secured Parties.

SECTION 11.     Transfer of Record Ownership. At any time when an Event of
Default shall have occurred and be continuing, the Administrative Agent may (and
to the extent that action by it is required, the relevant Grantor, if directed
to do so by the Administrative Agent, will as promptly as practicable) cause
each of the Pledged Securities (or any portion thereof specified in such
direction) to be transferred of record into the name of the Administrative Agent
or its nominee. Each Grantor will take any and all actions reasonably requested
by the Administrative Agent to facilitate compliance with this Section 11. The
Administrative Agent will promptly give to the relevant Grantor copies of any
notices and other communications received by the Administrative Agent with
respect to Pledged Securities registered in the name of the Administrative Agent
or its nominee.

SECTION 12.     Right to Vote Securities; Right to Insurance Proceeds. (i)
Unless an Event of Default shall have occurred and be continuing, each Grantor
will have the right, from time to time, to vote and to give consents,
ratifications and waivers with respect to any Pledged Security owned by it and
the Financial Asset underlying any Pledged Security Entitlement owned by it, and
the Administrative Agent will, upon receiving a written request from such
Grantor, as promptly as practicable, deliver to such Grantor or as specified in
such request such proxies, powers of attorney, consents, ratifications and
waivers in respect of any such Pledged


22
    

--------------------------------------------------------------------------------





Security that is registered in the name of, or held by, the Administrative Agent
or its nominee or any such Pledged Security Entitlement as to which the
Administrative Agent or its nominee is the Entitlement Holder, in each case as
shall be specified in such request and be in form and substance reasonably
satisfactory to the Administrative Agent.
(b)    If an Event of Default shall have occurred and be continuing, the
Administrative Agent will have the exclusive right to the extent permitted by
law to vote, to give consents, ratifications and waivers and to take any other
action with respect to the Pledged Investment Property, the other Pledged Equity
Interests and the Financial Assets underlying the Pledged Security Entitlements,
with the same force and effect as if the Administrative Agent were the absolute
and sole owner thereof, and each Grantor will take all such action as the
Administrative Agent may reasonably request from time to time to give effect to
such right.
(c)    Upon the receipt by Administrative Agent of a request from a Grantor that
the Administrative Agent (i) turn over the proceeds of any policy of insurance
of such Grantor on which the Administrative Agent is named as a loss payee for
the benefit of the Secured Parties, or (ii) provide written instructions to the
related insurer directing the insurer to pay the proceeds thereof directly to
such Grantor or its designee, Administrative Agent shall promptly turn over such
proceeds or provide such written instructions in accordance with the request of
such Grantor, unless and to the extent (x) such proceeds are required to be
applied to the repayment of the Obligations under the Credit Agreement at such
time or (y) an Event of Default shall have occurred and be continuing.

SECTION 13.     Cash Distributions. Notwithstanding anything set forth herein to
the contrary, unless an Event of Default has occurred and is continuing, each
Grantor will have the right to receive and retain all Cash Distributions with
respect to assets held in a Collateral Account. In the absence of an Event of
Default, assets held in any Collateral Account may, until withdrawn, be invested
and reinvested in such Permitted Investments as the relevant Grantor shall
request from time to time; provided that if an Event of Default shall have
occurred and be continuing, the Administrative Agent may select such Permitted
Investments. Cash Distributions with respect to any Pledged Equity Interest or
Pledged Indebtedness that is not held in a Collateral Account (whether held in
the name of a Grantor or in the name of the Administrative Agent or its nominee)
shall be deposited, promptly upon receipt thereof, in a Controlled Deposit
Account of the relevant Grantor.

SECTION 14.     Remedies upon Event of Default. (a) If an Event of Default shall
have occurred and be continuing, the Administrative Agent may exercise (or cause
its sub-agents to exercise) any or all of the remedies available to it (or to
such sub-agents) under the Security Documents.
(b)    Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing, the Administrative Agent may exercise on
behalf of the Secured Parties all the rights of a secured party under the UCC
(whether or not in effect in the jurisdiction where such rights are exercised)
with respect to any Personal Property Collateral and, in addition, the
Administrative Agent may, without being required to give any notice, except as


23
    

--------------------------------------------------------------------------------





herein provided or as may be required by mandatory provisions of law, sell or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as the Administrative Agent may deem commercially reasonable, irrespective
of the impact of any such sales on the market price of the Collateral. To the
maximum extent permitted by Applicable Law, any Secured Party may be the
purchaser of any or all of the Collateral at any such sale and (with the consent
of the Administrative Agent, which may be withheld in its commercially
reasonable discretion) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply all of any part of the
Secured Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Upon any such sale of Collateral by the
Administrative Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt of the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid to
the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof. Each purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by law) all rights of
redemption, stay or appraisal that it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. The
Administrative Agent shall not be obliged to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. To the maximum extent permitted
by law, each Grantor hereby waives any claim against any Secured Party arising
because the price at which any Collateral may have been sold at such a private
sale was less than the price that might have been obtained at a public sale,
even if the Administrative Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. The Administrative Agent may
disclaim any warranty, as to title or as to any other matter, in connection with
such sale or other disposition, and its doing so shall not be considered
adversely to affect the commercial reasonableness of such sale or other
disposition.
(c)    If the Administrative Agent sells any of the Collateral upon credit, the
Grantors will be credited only with payment actually made by the purchaser,
received by the Administrative Agent and applied in accordance with Section 15
hereof. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the same, subject to the same rights and duties
set forth herein.
(d)    Notice of any such sale or other disposition shall be given to the
relevant Grantor(s) as (and if) required by applicable law and/or Section 17
hereof.




24
    

--------------------------------------------------------------------------------





(e)    For the purpose of enabling the Administrative Agent to exercise rights
and remedies under this Agreement at such time as the Administrative Agent shall
be lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Administrative Agent an irrevocable (until all of the Release
Conditions have been satisfied) license (exercisable without payment of royalty
or other compensation to the Grantors and subject to any prior rights granted by
such Grantor to third parties), to use, license or sublicense any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs (solely to the extent permitted by the relevant licenses therefor) used
for the compilation or printout thereof. The use of such license by the
Administrative Agent may be exercised only upon the occurrence and during the
continuation of an Event of Default; provided, however, that any license,
sublicense or other transaction entered into by the Administrative Agent in
accordance herewith shall be binding upon each Grantor notwithstanding any
subsequent cure of an Event of Default.
(f)    The foregoing provisions of this Section shall not apply to Real Property
Collateral other than Fixtures as to which such provisions shall apply to the
extent such Fixtures are governed by Article 9 of the UCC.

SECTION 15.     Application of Proceeds.
(a)    If at any time any portion of any monies collected or received by the
Administrative Agent would, but for the provisions of this Section 15(a), be
payable pursuant to Section 12.03 of the Credit Agreement in respect of a
Contingent Secured Obligation, the Administrative Agent shall not apply any
monies to pay such Contingent Secured Obligation but instead shall request the
holder thereof, at least ten (10) days before each proposed distribution
hereunder, to notify the Administrative Agent as to the maximum amount of such
Contingent Secured Obligation if then ascertainable (e.g., in the case of a
letter of credit, the maximum amount available for subsequent drawings
thereunder). If the holder of such Contingent Secured Obligation does not notify
the Administrative Agent of the maximum ascertainable amount thereof at least
two (2) Business Days before such distribution, such holder will not be entitled
to share in such distribution. If such holder does so notify the Administrative
Agent as to the maximum ascertainable amount thereof, the Administrative Agent
will allocate to such holder a portion of the monies to be distributed in such
distribution, calculated as if such Contingent Secured Obligation were
outstanding in such maximum ascertainable amount. However, the Administrative
Agent will not apply such portion of such monies to pay such Contingent Secured
Obligation, but instead will hold such monies or invest such monies in Permitted
Investments. All such monies and Permitted Investments and all proceeds thereof
will constitute Collateral hereunder, but will be subject to distribution in
accordance with this Section 15(a) rather than Section 12.03 of the Credit
Agreement. The Administrative Agent will hold all such monies and Permitted
Investments and the net proceeds thereof in trust until all or part of such
Contingent Secured Obligation becomes a Non‑Contingent Secured Obligation,
whereupon the Administrative Agent at the request of the relevant Secured Party
will apply the amount so held in trust to pay such Non‑Contingent Secured
Obligation; provided that, if the other Secured Obligations theretofore paid
pursuant to the same clause of Section 12.03 of the Credit


25
    

--------------------------------------------------------------------------------





Agreement were not paid in full, the Administrative Agent will apply the amount
so held in trust to pay the same percentage of such Non‑Contingent Secured
Obligation as the percentage of such other Secured Obligations theretofore paid
pursuant to the same clause of Section 12.03 of the Credit Agreement. If (i) the
holder of such Contingent Secured Obligation shall advise the Administrative
Agent that no portion thereof remains in the category of a Contingent Secured
Obligation and (ii) the Administrative Agent still holds any amount held in
trust pursuant to this Section 15(a) in respect of such Contingent Secured
Obligation (after paying all amounts payable pursuant to the preceding sentence
with respect to any portions thereof that became Non‑Contingent Secured
Obligations), such remaining amount will be applied by the Administrative Agent
in the order of priorities set forth in Section 12.03 of the Credit Agreement.
(b)    In making the payments and allocations required by this Section 15 and
Section 12.03 of the Credit Agreement, the Administrative Agent may rely upon
information supplied to it pursuant to Section 19(c). All distributions made by
the Administrative Agent pursuant to this Section 15 and Section 12.03 of the
Credit Agreement shall be final (except in the event of manifest error) and the
Administrative Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.

SECTION 16.     Fees and Expenses; Indemnification. (a) The Borrower will
forthwith upon demand pay to the Administrative Agent:
(i)    the amount of any taxes that the Administrative Agent may have been
required to pay by reason of the Transaction Liens or to free any Collateral
from any other Lien thereon;
(ii)    the amount of any and all reasonable and documented out-of-pocket fees,
charges and disbursements of (ii) one primary counsel for the Administrative
Agent and its Affiliates and (iii) any local counsel to the Secured Parties
retained by the Administrative Agent, limited to one local counsel in each
relevant jurisdiction, that the Administrative Agent may incur in connection
with (x) the administration or enforcement of the Security Documents, including
such expenses as are incurred to preserve the value of the Collateral or the
validity, perfection, rank or value of any Transaction Lien, (y) the collection,
sale or other disposition of any Collateral or (z) the exercise by the
Administrative Agent of any of its rights or powers under the Security
Documents;
(iii) the amount of any fees that the Borrower shall have agreed in writing to
pay to the Administrative Agent and that shall have become due and payable in
accordance with such written agreement; and
(iv) the amount required to defend, protect, indemnify and hold harmless the
Administrative Agent from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel in connection with any investigative,
administrative or judicial proceeding, whether or not the Administrative Agent
shall be designated a party thereto), whether or


26
    

--------------------------------------------------------------------------------





not arising in connection with any third party claim, imposed on, incurred by,
or asserted against the Administrative Agent in any manner relating to or
arising out of the Security Documents, except to the extent that such loss,
liability or expense is caused by or results from the Administrative Agent’s
willful misconduct or gross negligence with respect to the Security Documents,
as determined by the final non-appealed judgment of a court of competent
jurisdiction (after giving effect to Sections 18 and 21).
(b)    If any transfer tax, documentary stamp tax or other tax is payable in
connection with any transfer or other transaction provided for in the Security
Documents, the Borrower will pay such tax and provide any required tax stamps to
the Administrative Agent or as otherwise required by law.
(c)    The Borrower shall indemnify each Indemnitee in accordance with Section
10.07(b) of the Credit Agreement. Without limiting the generality of the
foregoing, each Grantor waives all rights for contribution and all other rights
of recovery with respect to liabilities, losses, damages, costs and expenses
arising under or related to Environmental, Health or Safety Requirements of Law
that it might have by statute or otherwise against any Indemnitee.

SECTION 17.     Authority to Administer Collateral.
(a)    Each Grantor irrevocably appoints the Administrative Agent its true and
lawful attorney, with full power of substitution, in the name of such Grantor,
any Secured Party or otherwise, for the sole use and benefit of the Secured
Parties, but at the Borrower’s expense, to the extent permitted by law to
exercise, at any time and from time to time while an Event of Default shall have
occurred and be continuing, all or any of the following powers with respect to
all or any of such Grantor’s Collateral:
(i)    to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,
(ii)    to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,
(iii)    to sell, lease, license or otherwise dispose of the same or the
proceeds or avails thereof, as fully and effectually as if the Administrative
Agent were the absolute owner thereof, and
(iv)    to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;
provided that, except in the case of Personal Property Collateral that is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Administrative Agent will give the relevant
Grantor at least fifteen (15) days’ prior written notice of the time and place
of any public sale thereof or the time after which any private sale or other
intended disposition thereof will be made. Any such notice shall (v) contain the
information specified in UCC Section 9‑613, (vi) be Authenticated and (vii) be
sent to the parties required to


27
    

--------------------------------------------------------------------------------





be notified pursuant to UCC Section 9‑611(c); provided that, if the
Administrative Agent fails to comply with this sentence in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of law under the UCC.
(b)    The foregoing provisions of this Section shall not apply to Real Property
Collateral other than Fixtures as to which such provisions shall apply to the
extent such Fixtures are governed by Article 9 of the UCC.

SECTION 18.     Limitation on Duty in Respect of Collateral. Beyond the exercise
of reasonable care in the custody and preservation thereof, the Administrative
Agent will have no duty as to any Collateral in its possession or control or in
the possession or control of any sub-agent or bailee or any income therefrom or
as to the preservation of rights against prior parties or any other rights
pertaining thereto. The Administrative Agent will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Administrative Agent in good faith, except to the extent that
such liability arises from the Administrative Agent’s gross negligence or
willful misconduct.

SECTION 19.     General Provisions Concerning the Administrative Agent.
(a)    The provisions of Article 11 of the Credit Agreement shall inure to the
benefit of the Administrative Agent, and shall be binding upon all Grantors and
all Secured Parties, in connection with this Agreement and the other Security
Documents. Without limiting the generality of the foregoing, (i) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Security Documents that the
Administrative Agent is required in writing to exercise by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.03 of the Credit Agreement), and
(iii) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for any
failure to disclose, any information relating to any Grantor that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be
responsible for the existence, genuineness or value of any Collateral or for the
validity, perfection, priority or enforceability of any Transaction Lien,
whether impaired by operation of law or by reason of any action or omission to
act on its part under the Security Documents. The Administrative Agent shall be
deemed not to have knowledge of any Event of Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Secured
Party.


(b)    Sub-Agents and Related Parties. The Administrative Agent may perform any
of its duties and exercise any of its rights and powers through one or more
sub-agents appointed by


28
    

--------------------------------------------------------------------------------





it. The Administrative Agent and any such sub-agent may perform any of its
duties and exercise any of its rights and powers through its Related Parties.
The exculpatory provisions of Section 18 and this Section 19 shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent.
(c)    Information as to Secured Obligations and Actions by Secured Parties. For
all purposes of the Security Documents, including determining the amounts of the
Secured Obligations and whether a Secured Obligation is a Contingent Secured
Obligation or not, or whether any action has been taken under any Secured
Agreement, the Administrative Agent will be entitled to rely on information from
(i) its own records for information as to the Credit Parties, their Secured
Obligations and actions taken by them, (ii) any Secured Party for information as
to its Secured Obligations and actions taken by it, to the extent that the
Administrative Agent has not obtained such information from its own records, and
(iii) the Borrower, to the extent that the Administrative Agent has not obtained
information from the foregoing sources.
(d)    Refusal to Act. The Administrative Agent may refuse to act on any notice,
consent, direction or instruction from any Secured Parties or any agent, trustee
or similar representative thereof that, in the Administrative Agent’s opinion,
(i) is contrary to law or the provisions of any Security Document, (ii) may
expose the Administrative Agent to liability (unless the Administrative Agent
shall have been indemnified, to its reasonable satisfaction, for such liability
by the Secured Parties that gave such notice, consent, direction or instruction)
or (iii) is unduly prejudicial to Secured Parties not joining in such notice,
consent, direction or instruction.

SECTION 20.     Termination of Transaction Liens; Release of Collateral. (a) The
Transaction Liens granted by each Guarantor shall terminate when its Secured
Guarantee is released pursuant to Section 2(c).
(b)    The Transaction Liens granted by the Borrower shall terminate when all
the Release Conditions are satisfied.
(c)    At any time before the Transaction Liens granted by the Borrower
terminate, the Administrative Agent may, at the written request of the Borrower,
(i) release any Collateral (but not all or substantially all the Collateral)
with the prior written consent of the Required Lenders, (ii) release all or
substantially all the Collateral with the prior written consent of all Lenders
(except as expressly provided in Section 10.14 of the Credit Agreement
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Collateral Documents)).
(d)    Upon any termination of a Transaction Lien or release of Collateral, the
Administrative Agent will, at the expense of the relevant Grantor, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence the termination of such Transaction Lien or the release of such
Collateral, as the case may be and shall perform such other actions reasonably
requested by such Grantor to effect such release, including delivery of
certificates, securities and instruments, provided that the Borrower shall have
provided the Administrative Agent with a certificate of a Responsible Officer of
the Borrower


29
    

--------------------------------------------------------------------------------





certifying that such release is permitted (or not prohibited) under the terms of
the Credit Agreement and such other certifications or documents as the
Administrative Agent may reasonably request. Any execution and delivery of
documents pursuant to this Section 20 shall be without recourse to or warranty
by the Administrative Agent.

SECTION 21.     Additional Guarantors and Grantors. Any Subsidiary may become a
party hereto by signing and delivering to the Administrative Agent a Guarantee
and Collateral Agreement Supplement, whereupon such Subsidiary shall become a
“Guarantor” and a “Grantor” as defined herein.

SECTION 22.     [Reserved].

SECTION 23.     Notices. Each notice, request or other communication given to
any party hereunder shall be given in accordance with Section 10.17 of the
Credit Agreement, and in the case of any such notice, request or other
communication to a Grantor other than the Borrower, shall be given to it in care
of the Borrower.

SECTION 24.     No Implied Waivers; Remedies Not Exclusive. No failure by the
Administrative Agent or any Secured Party to exercise, and no delay in
exercising and no course of dealing with respect to, any right or remedy under
any Security Document shall operate as a waiver thereof; nor shall any single or
partial exercise by the Administrative Agent or any Secured Party of any right
or remedy under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right or remedy. The rights and remedies specified
in the Loan Documents are cumulative and are not exclusive of any other rights
or remedies provided by law.

SECTION 25.     Successors and Assigns. This Agreement is for the benefit of the
Administrative Agent and the Secured Parties. If all or any part of any Secured
Party’s interest in any Secured Obligation is assigned or otherwise transferred,
the transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation. This
Agreement shall be binding on the Grantors and their respective successors and
assigns.

SECTION 26.     Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Administrative Agent,
with the consent of such Lenders as are required to consent thereto under
Section 9.03 of the Credit Agreement. No such waiver, amendment or modification
shall (i) be binding upon any Grantor, except with its written consent, or (ii)
affect the rights of a Secured Party (other than a Lender) hereunder more
adversely than it affects the comparable rights of the Lenders hereunder,
without the consent of such Secured Party.

SECTION 27.     Choice of Law; Submission to Jurisdiction; Etc.
(a)    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.


30
    

--------------------------------------------------------------------------------





(b)    EACH OF PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK COUNTY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN ANY LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ITS RESPECTIVE PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    EACH OF PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN ‎SECTION 10.17 OF THE CREDIT AGREEMENT.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 28.     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR


31
    

--------------------------------------------------------------------------------





ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 29.     Severability. Any provision in any Security Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Security Documents are declared to be severable.

SECTION 30.     Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Non-ECP
Guarantor to honor all of its obligations under this Agreement in respect of
Swap Obligations that would otherwise be Excluded Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 30 for the maximum amount of such liability that can be incurred with
respect to such Swap Obligations, and otherwise subject to the limitations on
the obligations of Guarantors contained in this Agreement, without rendering its
obligations under this Section 30, or otherwise under this Agreement voidable
under Applicable Law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). This Section 30 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each Non-ECP
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
[Remainder of This Page Intentionally Blank]




32
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
Borrower:
INOVALON HOLDINGS, INC.
By:
/s/ JUNE D. DUCHESNE
 
Name:
June D. Duchesne
 
Title:
Chief Legal Officer



Guarantors:
INOVALON, INC.
AVALERE HEALTH, INC.
AVALERE HEALTH, LLC
CREEHAN HOLDING CO., INC.
CREEHAN & COMPANY CORPORATION
BUTLER GROUP HOLDINGS, INC.
ABILITY NETWORK HOLDING INC.
ABILITY NETWORK INC.

By:
/s/ JUNE D. DUCHESNE
 
Name:
June D. Duchesne
 
Title:
Chief Legal Officer

                


        






                    





--------------------------------------------------------------------------------





    


Administrative Agent:
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
By:
/s/ JONATHON RAUEN
 
Name:
Jonathon Rauen
 
Title:
Authorized Signatory






